     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 1 of 59 Page ID #:938




 1    POMERANTZ LLP
 2
      Jeremy A. Lieberman
      (admitted pro hac vice)
 3    Tamar A. Weinrib
 4    (admitted pro hac vice)
      600 Third Avenue, 20th Floor
 5    New York, New York 10016
 6    Telephone: (212) 661-1100
      jalieberman@pomlaw.com
 7
      taweinrib@pomlaw.com
 8
       Attorneys for Plaintiff
 9
10     - additional counsel on signature page -
11
12                         UNITED STATES DISTRICT COURT
13                       CENTRAL DISTRICT OF CALIFORNIA
14
15    _______________________________

16    IN RE PHARMACIELO LTD.                      Case Number: 2:20-cv-02182-PSG-JC
17    SECURITIES LITIGATION
      _______________________________             CLASS ACTION
18
19                                                SECOND AMENDED
                                                  COMPLAINT FOR VIOLATIONS
20
                                                  OF THE FEDERAL SECURITIES
21                                                LAWS
22
23
24
25
26
27
28
29
                                             1
30                 SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                                THE FEDERAL SECURITIES LAWS
31
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 2 of 59 Page ID #:939




 1            Lead Plaintiff PharmaCielo Investor Group1 (“Plaintiff”), individually and on
 2
      behalf of all other persons similarly situated, by Plaintiff’s undersigned attorneys, for
 3

 4    Plaintiff’s complaint against Defendants (defined below), alleges the following based

 5    upon personal knowledge as to Plaintiff and Plaintiff’s own acts, and information and
 6
      belief as to all other matters, based upon, inter alia, the investigation conducted by and
 7

 8    through its attorneys, which included, among other things, a review of the Defendants’

 9    public documents, conference calls and announcements made by Defendants, public
10
      filings, wire and press releases published by and regarding PharmaCielo Ltd.
11

12    (“PharmaCielo” or the “Company”), and information readily obtainable on the Internet.

13    Plaintiff believes that substantial evidentiary support will exist for the allegations set forth
14
      herein after a reasonable opportunity for discovery.
15

16                                   NATURE OF THE ACTION
17            1.   This is a class action on behalf of persons or entities who purchased or
18
      otherwise acquired publicly traded PharmaCielo securities from June 21, 2019 and March
19

20    2, 2020, both dates inclusive (the “Class Period”). Plaintiff seeks to recover compensable
21    damages caused by Defendants’ violations of the federal securities laws under the
22
      Securities Exchange Act of 1934 (the “Exchange Act”).
23

24

25

26
27    1
          Comprised of Howard Anderson and Pamela Que.
28
                                                     1
                      SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                       THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 3 of 59 Page ID #:940




 1          2.     PharmaCielo has one operating subsidiary, PharmaCielo Colombia, and
 2
      describes its business as cultivating, processing and supplying all-natural medicine-grade
 3

 4    cannabis oil extracts to large channel distributors via its greenhouse facilities in Colombia.

 5          3.     PharmaCielo has represented at all relevant times on its website that its main
 6
      growing and processing operations are located at its facility in Rionegro, Colombia.
 7

 8    PharmaCielo Colombia owns 2 properties-- 12 hectares of open-air greenhouses and a

 9    processing & extraction facility situated on a 27-hectare property in Rionegro, and a 3.6-
10
      hectare property in Northeastern Cauca.
11

12          4.     The Company did not earn any revenue prior to 2019 and indicated in its

13    second quarter financial results, filed on August 27, 2019, that it still “has no operating
14
      revenues.”    The Company also experienced significant and continued cash burn
15

16    throughout the Class Period, amounting to approximately $7 million2 a quarter. For
17    example, its cash and cash equivalents decreased from $13,673,299 as of December 31,
18
      2019 to $6,039,908 as of March 31, 2020. In each financial statement the Company issued
19

20    during the Class Period, it purported to list every related party transaction.
21          5.     Throughout the Class Period, the Company repeatedly told investors that it
22
      was successfully scaling up its Colombian operation and expanding capacity to allow it to
23

24    enter into, and meet obligations under, sales agreements and distribution agreements
25

26
      2
27
       All dollar amounts set forth herein are reflected in Canadian dollars in accordance with
      PharmaCielo’s financial statements.
28
                                                    2
                      SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                       THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 4 of 59 Page ID #:941




 1    facilitating the growth of its business in the U.S., Latin America, and Europe. Specifically,
 2
      Defendants told investors about efforts to construct a Research Technology and Processing
 3

 4    Centre (“Centre”)3, which it assured investors would be ready in 2019, and which would

 5    contain facilities to: (i) dry flowers naturally and by using drying machines; (ii) a milling
 6
      area; (iii) extraction areas; and (iv) an area designed for testing for levels of THC and CBD
 7

 8    levels in cannabis as well as for general compliance.

 9            6.     Given the Company’s lack of revenue and assurances of continued efforts to
10
      scale up operations, the market paid particular attention when, on September 25, 2019,
11

12    PharmaCielo announced a $3 million sales agreement for the remainder of 2019 with

13    General Extract LLC (“General Extract”), which it touted as the Company’s “initial foray
14
      into the coveted United States market as a supplier of medicinal-grade CBD isolate.” The
15

16    Company earned only $786,901 in total revenue in 2019, but its reported net income for
17    the year reflected a $34,667,341 loss.
18
              7.     Then, in January 2020, PharmaCielo trumpeted a distribution agreement it
19

20    had entered into with XPhyto Therapeutics Corp., pursuant to which PharmaCielo claimed
21    it would “supply medicinal-quality cannabis extract oils and isolates, including those
22
      containing THC, to XPhyto for analysis, further processing, product development and
23

24    manufacturing at its European Union Good Manufacturing Practice certified (“EU GMP”)
25

26
27    3
          Later renamed the Processing and Extraction Centre.
28
                                                   3
                       SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                        THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 5 of 59 Page ID #:942




 1    facility in Biberach in the state of Baden-Württemberg, and thereafter for sale into the
 2
      German market.”
 3

 4          8.     However, Defendants’ Class Period statements, set forth in detail below,

 5    were materially false and/or misleading because they misrepresented and failed to disclose
 6
      adverse facts pertaining to the Company’s business, operations and prospects, which were
 7

 8    known to Defendants or recklessly disregarded by them. Specifically, Defendants made

 9    false and/or misleading statements and/or failed to disclose that: (i) the agreement with
10
      General Extract—a company with no apparent credible operations—qualified as a related
11

12    party transaction; (ii) PharmaCielo significantly overstated the efficacy and

13    competitiveness of its business, operations, and expansion efforts in South America; and
14
      (iii) PharmaCielo entered into a misleading transaction with XPhyto, a nearly insolvent
15

16    company led by a CEO with a history of running companies into the ground, under which
17    the Company has not delivered a single product to date. Moreover, in touting its
18
      operations and efforts to expand, Defendants misrepresented and failed to disclose that:
19

20    (i) PharmaCielo faced significant delays in the construction of its Centre, which led to its
21    inability to deliver product pursuant to contractual agreements; (ii) the Rionegro facility
22
      is located on a floodplain, which caused issues with operations and accessibility to the
23

24    property after heavy rains; (iii) the Rionegro property was contaminated with fungus
25    botrytis (“gray mold”) and pesticides from its previous tenants, which impacted the quality
26
      and quantity of production; and (iv) PharmaCielo’s Cauca Department land, its only other
27

28
                                                   4
                     SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                      THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 6 of 59 Page ID #:943




 1    property in Colombia aside from Rionegro, has never been utilized by the Company and
 2
      remains idle.
 3

 4                                  JURISDICTION AND VENUE

 5          9.        The claims asserted herein arise under and pursuant to Sections 10(b) and
 6
      20(a) of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated
 7
      thereunder by the SEC (17 C.F.R. § 240.10b-5).
 8

 9          10.       This Court has jurisdiction over the subject matter of this action pursuant to
10
      28 U.S.C. § 1331, and Section 27 of the Exchange Act (15 U.S.C. §78aa).
11
            11.       This Court has jurisdiction over each defendant named herein because each
12

13    defendant has sufficient minimum contacts with this District so as to render the exercise
14
      of jurisdiction by this Court permissible under traditional notions of fair play and
15
      substantial justice.
16

17          12.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) and
18
      Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)) as the alleged misstatements entered
19
      and the subsequent damages took place in this judicial district.
20

21          13.       In connection with the acts, conduct and other wrongs alleged in this
22
      complaint, Defendants, directly or indirectly, used the means and instrumentalities of
23

24
      interstate commerce, including but not limited to, the United States mails, interstate

25    telephone communications and the facilities of the national securities exchange.
26
27

28
                                                     5
                       SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                        THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 7 of 59 Page ID #:944




 1                                           PARTIES
 2
            14.   Lead Plaintiff, as set forth in certifications previously filed with this Court,
 3

 4    purchased the Company’s securities at artificially inflated prices during the Class Period

 5    and was damaged upon the revelation of the alleged corrective disclosure.
 6
            15.   Defendant PharmaCielo, through its subsidiary, PharmaCielo Colombia
 7

 8    Holdings S.A.S., purports to cultivate, process, produce, and supply medicinal-grade

 9    cannabis oil extracts and related products in Colombia and internationally.
10
            16.   The Company is incorporated in Canada and its head office is located at 1
11

12    Toronto Street, Suite 805, Toronto, Ontario, Canada M5C 2E3. PharmaCielo’s securities

13    trade on the OTCQX Best Market (“OTCGX”) under the ticker symbol “PCLOF” and
14
      previously traded under the ticker symbol “PHCEF.”
15

16          17.   Defendant David Attard (“Attard”) served as the Company’s Chief
17    Executive Officer (“CEO”) and as a Director during the Class Period.
18
            18.   Defendant Scott Laitinen (“Laitinen”) served as the Company’s Chief
19

20    Financial Officer (“CFO”) during the Class Period.
21          19.   Defendant David Gordon (“Gordon”) served as the Company’s Chief
22
      Corporate Officer (“CCO”) during the Class Period.
23

24          20.   Defendant Andrés Botero (“Botero”) served as the Company’s Chief
25    Operating Officer (“COO”) during the Class Period.
26
27

28
                                                  6
                     SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                      THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 8 of 59 Page ID #:945




 1          21.   Defendants Attard, Laitinen, Gordon, and Botero are collectively referred to
 2
      herein as the “Individual Defendants.”
 3

 4          22.   Each of the Individual Defendants:

 5                (a)      directly participated in the management of the Company;
 6
                  (b)      was directly involved in the day-to-day operations of the Company at
 7

 8                         the highest levels;

 9                (c)      was privy to confidential proprietary information concerning the
10
                           Company and its business and operations;
11

12                (d)      was directly or indirectly involved in drafting, producing, reviewing

13                         and/or disseminating the false and misleading statements and
14
                           information alleged herein;
15

16                (e)      was directly or indirectly involved in the oversight or implementation
17                         of the Company’s internal controls;
18
                  (f)      was aware of or recklessly disregarded the fact that the false and
19

20                         misleading statements were being issued concerning the Company;
21                         and/or
22
                  (g)      approved or ratified these statements in violation of the federal
23

24                         securities laws.
25          23.   The Company is liable for the acts of the Individual Defendants and its
26
      employees under the doctrine of respondeat superior and common law principles of
27

28
                                                    7
                        SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                         THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 9 of 59 Page ID #:946




 1    agency because all of the wrongful acts complained of herein were carried out within the
 2
      scope of their employment.
 3

 4          24.    The scienter of the Individual Defendants and other employees and agents

 5    of the Company is similarly imputed to the Company under respondeat superior and
 6
      agency principles.
 7

 8          25.    The Company and the Individual Defendants are referred to herein,

 9    collectively, as the “Defendants.”
10
                                 SUBSTANTIVE ALLEGATIONS
11
                                              Background
12

13          26.    PharmaCielo has one operating subsidiary, PharmaCielo Colombia, and
14
      describes its business as cultivating, processing and supplying all-natural medicine-grade
15
      cannabis oil extracts to large channel distributors via its greenhouse facilities in Colombia.
16

17          27.    Central to PharmaCielo’s business is the company’s “headquarters and
18
      principal cultivating facility” in Rionegro, Colombia which the company has touted at all
19
      relevant times on its website on a page called “Our Process,” listing the many advantages
20

21    of the 27-hectare Rionegro property, https://www.pharmacielo.com/our-process/. Indeed,
22
      the Company referred to the purchase of the property as a “significant milestone,” in a
23

24
      press release in July 2016. The property consists of 12 hectares of open-air greenhouses

25    and a processing & extraction facility.
26
27

28
                                                    8
                      SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                       THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 10 of 59 Page ID #:947




 1           28.    PharmaCielo’s only other property in Colombia is a 3.6-hectare property in
 2
       Northeastern Cauca. When it purchased the Cauca land in 2017, the Company represented
 3

 4     that it was building greenhouse facilities on the property. However, throughout the Class

 5     Period, and to date, the site remains empty.
 6
             29.    In other words, while PharmaCielo has represented on its website at all
 7

 8     relevant times that that its main growing and processing operations are located at its

 9     facility in Rionegro, Colombia, in reality, the Rionegro operation is the only growing and
10
       processing operation producing revenue for the Company.
11

12           30.    Given that the Company has been burning cash at a rate of approximately $7

13     million a quarter, and that prior to 2019, earned no revenue at all from its cannabis
14
       products, it depended on the productivity and success of its Rionegro operation. To assure
15

16     investors regarding its prospects for revenue generation and growth, Defendants boasted
17     of its capacity expansion and the construction of a Research Technology and Processing
18
       Centre (“Centre”), which they began touting prior to the Class Period and promised to
19

20     complete in 2019.       However, unbeknownst to investors, Defendants knew that
21     construction of the Centre faced significant delays that meant they could not complete it
22
       during the promised time frame.
23

24           31.    According to Confidential Witness (“CW”) 1, there were significant
25     problems with the construction of the Centre that resulted in multiple delays to the
26
       completion date. CW1 was Head of Production at PharmaCielo from March 2019 to
27

28
                                                      9
                      SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                       THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 11 of 59 Page ID #:948




 1     January 2020 and was involved in the Centre’s design and concept. CW1 stated that
 2
       Defendants started construction without having their processes defined, without knowing
 3

 4     what technology they needed, without having a clear portfolio of the products they planned

 5     to make, without basic knowledge of the building certifications they would need in order
 6
       to operate, and without knowing what infrastructure they would need to comply with Good
 7

 8     Manufacturing Practice (“GMP”) Requirements. CW1 made clear that this all impacted

 9     construction “because it’s all connected.” That Defendants had full knowledge of these
10
       issues is evident because according to CW1, they hired an “expert” named Cecilia Monroy
11

12     in the Spring of 2019 to serve as Technical Director to “reconfigure” the plant’s

13     construction and ensure its GMP compliance. CW1 explained that this required major
14
       modifications to the existing plans that were already under construction, thus causing
15

16     major delay and increased cost. CW1 stated that further complications and additional
17     delays occurred in the Summer of 2019 when a new President took over at PharmaCielo
18
       and ordered changes to the Centre’s capacities and purpose. CW1 also made clear that the
19

20     delays and the reasons for the delays, including the certification processes, were well
21     known, i.e., “not a mystery.”   CW1 stated that the construction problems stemmed from
22
       poor executive management and lack of strategy.
23

24           32.    CW2, an Analyst of Industrial Processes at PharmaCielo from November
25     2019 to November 2020, also stated that delays in the construction of the Centre resulted
26
       from modifications to the project’s plans while construction was in progress and noted that
27

28
                                                   10
                      SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                       THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 12 of 59 Page ID #:949




 1     “nothing seemed to flow with the project.” CW3, a supervisor of industrial operations at
 2
       PharmaCielo from January 2019 to January 2021 confirmed that construction of the Centre
 3

 4     faced significant known delays. According to CW3, “they had practically torn down” the

 5     existing construction because “the plans were bad” and “they had to redo it.” The Centre
 6
       still had not been completed when CW3 left the Company. CW3 explained that the
 7

 8     construction delays occurred because “everything is an experiment” at PharmaCielo where

 9     projects and financial commitments are undertaken without appropriate research or
10
       defined objectives.
11

12           33.   CW4, who joined PharmaCielo in January 2017 as Vice President of

13     Operations and then moved to the position of Research Technology and Processing Centre
14
       Project Manager, also described the many delays and lack of direction in constructing the
15

16     Centre. According to CW4, the Company chose a site for the Centre, began developing
17     the technology and the layout, and then chose a different site. This meant that all the
18
       engineering had to be changed for the second site, which caused delay. CW4 stated that
19

20     after six or seven months, the Company decided to switch to yet a third site which delayed
21     things further as it caused them to lose “all that had been done at the second site.” CW4
22
       explained that the Company didn’t have a “concrete” business plan and did not even know
23

24     what products they would need. CW4 contributed to the naming of the Centre as the
25     Research Technology and Processing Centre because the Company initially planned to use
26
       it for “research on the therapeutic uses of cannabis.” CW4 worked on the development of
27

28
                                                  11
                      SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                       THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 13 of 59 Page ID #:950




 1     the Centre’s plans, initial construction, isolation of the site, breaking ground, excavation
 2
       and initial installation of the steel infrastructure according to international building
 3

 4     practices. CW4 stated that when the Company’s leadership changed in the Summer of

 5     2019, “conflicts emerged at the executive level” and the new leadership changed the
 6
       project from a research center into a much larger production center, causing further
 7

 8     significant delay to the construction effort.

 9           34.    CW5, a refinement operator employed at PharmaCielo from October 2019 to
10
       March 2020, further confirmed that Defendants often postponed the completion date for
11

12     the Centre due to “changes to the infrastructure.” CW6, who worked at PharmaCielo from

13     November 2019 to October 2020 as an industrial processes analyst, stated that delays in
14
       the construction of the Centre occurred because the people making the decisions “did not
15

16     know what they were doing.” As a result, according to CW6, decisions were made that
17     “had to be corrected,” and “plans and constructions later had to be destroyed and redone”
18
       due to the “inexperience” and “lack of knowledge” of the decisionmakers.
19

20           35.    Defendants further hid from investors that not only did the construction of
21     the Centre face significant undisclosed delays, the Rionegro property has always faced
22
       two additional significant obstacles. First, the property suffers from a mold issue caused
23

24     by the flower-growing operation that preceded PharmaCielo’s assumption of the Rionegro
25     property. Specifically, as a result of the prior flower-growing operation (daisy poms in
26
       particular), the cannabis crop at the Rionegro facility suffered from fungus botrytis,
27

28
                                                       12
                       SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                        THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 14 of 59 Page ID #:951




 1     otherwise known as gray mold. The only way to treat gray mold is using harsh chemical
 2
       fungicides, which can impact the ultimate quality and quantity of production.
 3

 4           36.    CW1 confirmed that gray mold had negative consequences for operations.

 5     According to CW1, while botrytis is endemic to the cannabis plant, the issue was more
 6
       severe at the Rionegro property due to the wet conditions. CW1 explained that when the
 7

 8     plants are cut, they are taken to an area for pre-drying and when the plant dries it stabilizes

 9     the botrytis which also dries up and cannot spread. However, CW1 stated that the pre-
10
       drying area at the Rionegro property did not have the adequate dimensions to properly dry
11

12     the quantity of cannabis plants that PharmaCielo harvested and cut, which led to weekly

13     problems with botrytis. Upon direction from management, botrytis-infested material
14
       above established limits was not discarded but rather processed alongside healthy material.
15

16           37.    CW3 confirmed that wet conditions at the Rionegro property contributed to
17     serious problems with botrytis and explained that sometimes the flowers CW3 received
18
       for processing arrived practically rotten because the humid conditions helped moisture
19

20     penetrate the flower once cut, rendering it vulnerable to botrytis. CW3 stated that the
21     directive was to process flowers even if they had gray mold though “it’s common sense”
22
       that it would affect the quality of the product.
23

24           38.    Second, the Rionegro property is at risk of flooding due to an adjacent stream.
25     Indeed, according to an officer at the Rionegro planning department, about one-third of
26
       the 27- hectare facility cannot be used for building or agriculture because it is on a
27

28
                                                     13
                       SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                        THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 15 of 59 Page ID #:952




 1     floodplain and subject to strict environmental controls. Indeed, CW1 stated that part of
 2
       the Rionegro property periodically flooded because of rises in the river and because certain
 3

 4     parts of the property did not have sufficient drainage. Given that the Centre had not been

 5     completed, the Company relied on a “provisional production area,” which it located near
 6
       a hill that created runoff, flooding the area during rainfall. CW1’s superiors issued a
 7

 8     directive to place the machinery and materials used for cannabis processing there, which

 9     according to CW1 was not appropriate. CW1 stated that these flooding issues caused “lost
10
       time” because “we had to stop our production processes so we could get the area back up
11

12     and running,” thus impacting production quantities. CW1 explained that as head of the

13     production area, CW1 had the “facts and data to back up my claims.”
14
             39.    CW2 confirmed CW1’s statements that the Rionegro site had flooding
15

16     problems that impacted the production area with the machines and equipment. CW2 stated
17     that the entrance to the Rionegro site became impassable during periods of heavy rain due
18
       to the flooding issues. CW3 also described the serious impact that flooding and excess
19

20     water had on the Rionegro site, corroborating CW2’s statement that flooding would make
21     it impossible to even enter the site. CW3 additionally stated that the flooding impacted
22
       the provisional production area where industrial processing was carried out while the
23

24     Centre was under construction, and that because heavy machinery was located and
25     operated in that area it presented “extremely grave danger” for those working there.
26
27

28
                                                   14
                      SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                       THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 16 of 59 Page ID #:953




 1           40.   CW5 further corroborated the statements of CW1, CW2, and CW3 regarding
 2
       the flooding issues. CW5 stated that rainfall negatively affected industrial operations,
 3

 4     making it difficult to gain access to the site due to flooding. CW5 further reported that

 5     water would leak into the provisional processing area where they processed the flowers,
 6
       which consisted of wood beams and thick sheets of dense plastic, making it impossible to
 7

 8     work. According to CW5, heavy rains are common particularly in the winter and the night

 9     shift often had to “stop all processing” to avoid operating heavy machinery and electrical
10
       equipment in dangerous conditions.        CW5 made clear that this “clearly affected
11

12     productivity.”

13           41.   CW6 also reported that the entrance to the Rionegro site would flood during
14
       rains making it difficult to enter the site. CW6 stated that with regard to industrial
15

16     operations, “the entire area would get wet, and we’d have to stop all processing” in the
17     provisional processing area they utilized while the Centre was under construction.
18
             42.   Defendants did not reveal any of the issues with the Rionegro property during
19

20     the Class Period nor did they reveal that the Company’s only other property in Colombia,
21     located in Cauca, remains empty and idle.
22
                           Related Party Transaction with General Extract
23

24           43.   Up until the third quarter of 2019, PharmaCielo had not earned any revenue
25     and burned vast sums of cash per quarter. Then, in September 2019, the Company
26
       announced a $3 million sales agreement with General Extract.
27

28
                                                   15
                        SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                         THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 17 of 59 Page ID #:954




 1           44.   Defendants did not disclose, however, that General Extract’s registered agent
 2
       was PharmaCielo’s former COO, John Knapp. Defendants failed to disclose several other
 3

 4     close ties between PharmaCielo and General Extract. The CEO of General Extract’s

 5     parent company, Redwood Green Corp. (now Andina Gold Corp.) (“Redwood”), was
 6
       Christopher Hansen, former CEO and President of PharmaCielo. At the time PharmaCielo
 7

 8     and General Extract executed their agreement, Delon Human served as both President of

 9     Head Health and Innovation at PharmaCielo and Chairman of the Board at Redwood.
10
       Moreover, two PharmaCielo directors, Carlos Manuel Uribe (Lalinde) and Andres
11

12     (Fernandez) Acosta, are significant shareholders in Redwood, as is one of PharmaCielo’s

13     co-founders’ son, Miguel Cock-Gomez.
14
             45.   Notably,     the   website    domain     name     for    General     Extract,
15

16     www.generalxtract.com, was first registered three weeks after the Company announced
17     their agreement. The listed email contact for General Extract was a gmail address. Based
18
       on Plaintiff’s investigation, General Extract’s website is no longer operable. According
19

20     to Dun & Bradstreet, General Extract has one employee, John Knapp, and generates only
21     $29,735 in sales annually.
22
             46.   Companies trading on the OTCQX, like PharmaCielo, are required to adhere
23

24     to Generally Accepted Accounting Principles (“GAAP”), which includes the Statement of
25     Financial Accounting Standards (“SFAS”).
26
27

28
                                                  16
                      SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                       THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 18 of 59 Page ID #:955




 1           47.    SFAS 57 requires companies to report related-party transactions on their
 2
       financial statements.    According to SFAS 57, a “related party” is one that “can
 3

 4     significantly influence the management or operating policies of the transacting parties” or

 5     that “has an ownership interest in one of the transacting parties and can significantly
 6
       influence the other to an extent that one or more of the transacting parties might be
 7

 8     prevented from fully pursuing its own separate interests.”

 9           48.    SFAS 57 provides that when a company engages in “material related party
10
       transactions,” it “shall” disclose in its financial statements the following:
11

12           a. The nature of the relationship(s) involved

13           b. A description of the transactions, including transactions to which no amounts or
14
             nominal amounts were ascribed, for each of the periods for which income
15

16           statements are presented, and such other information deemed necessary to an
17           understanding of the effects of the transactions on the financial statements
18
             c. The dollar amounts of transactions for each of the periods for which income
19

20           statements are presented and the effects of any change in the method of establishing
21           the terms from that used in the preceding period [and]
22
             d. Amounts due from or to related parties as of the date of each balance sheet
23

24           presented and, if not otherwise apparent, the terms and manner of settlement.
25           49.    Each of PharmaCielo’s financial statements, purported to identify the
26
       Company’s only related party transactions. However, at no point during the Class Period
27

28
                                                     17
                       SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                        THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 19 of 59 Page ID #:956




 1     did Defendants reveal the related party nature of the $3 million agreement with General
 2
       Extract.
 3

 4                        PharmaCielo’s Sham Transaction with XPhyto

 5           50.    Not only did Defendants engage in a material transaction with a related
 6
       party, without disclosing that relationship to investors, the Company also announced a
 7

 8     three year distribution agreement with XPhyto in January 2020 purportedly to supply

 9     medicinal-quality cannabis extract oils and isolates to XPhyto for analysis, further
10
       processing, product development and manufacturing, and thereafter for sale into the
11

12     German market, without disclosing that the arrangement is a sham.

13           51.    At the bottom of the press release, in a section entitled, “Additional
14
       Information,” Defendants stated that as a term of the Agreement, PharmaCielo would
15

16     invest $500,000 in XPhyto in return for unsecured convertible debentures.
17           52.    What Defendants failed to reveal however, was that XPhyto is run by a CEO
18
       with a history of running companies into the ground and in the months leading up to the
19

20     agreement with PharmaCielo, XPhyto stood on the brink of insolvency. Indeed, in the
21     nine-month     period    prior   to    announcing     the    distribution   agreement,
22
       XPhyto reported revenue of $45,000, operating losses of $5,351,789, and cash of only
23

24     $791,030. To date, as Defendants have admitted in the Company’s annual filing for the
25     year ended December 31, 2020, PharmaCielo has not delivered a single product to
26
       XPhyto.
27

28
                                                 18
                      SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                       THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 20 of 59 Page ID #:957




 1                                 Materially False and Misleading
 2                            Statements Issued During the Class Period

 3           53.    On June 21, 2019, PharmaCielo issued a press release announcing the
 4
       Company’s recent position in the stock market and announcing that the Company was
 5

 6     “now trading on the OTC Markets under the symbol ‘PHCEF.’” The press release, as well

 7     as every other press release and Management's Discussion and Analysis (“MD&A”) issued
 8
       with the Company’s quarterly and annual financial statements during the Class Period,
 9

10     directed investors to the Company’s website for additional information. The website has

11     a “for investors” section that has the Company’s press releases, financial statements, and
12
       Management’s Discussion and Analysis reports dating back to 2018.
13

14           54.    PharmaCielo has represented at all relevant times on its website that its main

15     growing and processing operations are located at its facility in Rionegro, Colombia.
16
       PharmaCielo Colombia owns 2 properties-- 12 hectares of open-air greenhouses and a
17

18     processing & extraction facility situated on a 27-hectare property in Rionegro, and a 3.6-
19     hectare property in Northeastern Cauca.     A page on the Company’s website called “Our
20
       Process,” lists the many advantages of the 27-hectare Rionegro property,
21

22     https://www.pharmacielo.com/our-process/.
23           55.    The foregoing statements on PharmaCielo’s website were false, misleading,
24
       and failed to disclose that: (i) the Rionegro facility is located on a floodplain and prone to
25

26     flooding that impacts operations and productivity; (ii) the Rionegro property is
27     contaminated with gray mold and pesticides from its previous tenants; (iii) PharmaCielo’s
28
                                                    19
                       SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                        THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 21 of 59 Page ID #:958




 1     Cauca Department land, its only other property in Colombia aside from Rionegro, has
 2
       never been utilized by the Company and remains idle and, as such, Rionegro is not
 3

 4     PharmaCielo’s main growing and processing operation—it’s the Company’s only growing

 5     and processing operation; and (iv) the Company faced significant delays in the
 6
       construction of the Centre, which it began touting prior to the Class Period (and continued
 7

 8     to tout during the Class Period).

 9           56.    On July 25, 2019, PharmaCielo issued a press release announcing that it
10
       “completed the necessary permitting process required to enable Colombia’s first
11

12     commercial export and sale of non-psychoactive (CBD) isolate.” In the press release,

13     Defendant Botero stated, in relevant part:
14
             We have already begun scaling up our Colombian operations and we are
15           ready to deliver and prepared to support the expected growth in demand for
16           our cannabinoid extracts, having achieved the Colombian industry’s first go-
             ahead to start exporting.
17

18           57.    The foregoing statements were false, misleading, and failed to disclose
19     numerous obstacles to “scaling up our Colombian operations” including that: (i) the
20
       Rionegro facility is located on a floodplain and prone to flooding that impacts operations
21

22     and productivity; (ii) the Rionegro property is contaminated with gray mold and pesticides
23     from its previous tenants; (iii) PharmaCielo’s Cauca Department land, its only other
24
       property in Colombia aside from Rionegro, has never been utilized by the Company and
25

26     remains idle and, as such, Rionegro is not PharmaCielo’s main growing and processing
27     operation—it’s the Company’s only growing and processing operation; and (iv) the
28
                                                    20
                      SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                       THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 22 of 59 Page ID #:959




 1     Company faced significant delays in the construction of the Centre, which it had begun
 2
       touting prior to the Class Period (and continued to tout during the Class Period).
 3

 4           58.    On August 1, 2019, PharmaCielo issued a press release, announcing that:

 5           PharmaCielo…is ramping up its oil processing capabilities in the Company’s
 6           Rionegro, Colombia facility following the recent acquisition and installation
             of additional high-performance, high-volume extractors, combined with
 7           proprietary extraction techniques.
 8
                                                ***
 9

10           The Company also continues to expand the land area under active cultivation,
             currently at 12.1 hectares (capable in annual cultivation in excess of 0.48
11           million kg) from 5.3 hectares at the beginning of the year, with additional
12           cultivation expansion expected to continue throughout the balance of the
             year.
13

14           59.    In touting the “oil processing capabilities” on its Rionegro property,

15     Defendants misrepresented and failed to disclose that: (i) the Rionegro facility is located
16
       on a floodplain and prone to flooding that impacts operations and productivity; (ii) the
17

18     Rionegro property is contaminated with gray mold and pesticides from its previous
19     tenants; (iii) PharmaCielo’s Cauca Department land, its only other property in Colombia
20
       aside from Rionegro, has never been utilized by the Company and remains idle and, as
21

22     such, Rionegro is not PharmaCielo’s main growing and processing operation—it’s the
23     Company’s only growing and processing operation; and (iv) the Company faced
24
       significant delays in the construction of the Centre, which it had begun touting prior to the
25

26     Class Period (and continued to tout during the Class Period).
27

28
                                                    21
                       SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                        THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 23 of 59 Page ID #:960




 1           60.    On August 27, 2019, PharmaCielo issued a press release which announced
 2
       the Company’s second quarter 2019 financial results and touted its “maturing” oil
 3

 4     producing capabilities, and that, “Construction of Colombian processing facility nearing

 5     completion, capable of processing 265 tonnes of dried flower per year,” further stating in
 6
       pertinent part:
 7

 8           The first six months of 2019 have been incredibly productive for
             PharmaCielo, as the team in Colombia nears completion of the key
 9           foundational elements that will enable the Company to support the sale and
10           export of processed oil,” said David Attard, Chief Executive Officer of
             PharmaCielo Ltd. . . . “Over the past several months PharmaCielo has been
11           transitioning from our founding stage as we finalize the operational
12           infrastructure and are now entering into a more mature operational phase
             with inventory, finished products (oils and isolate), distribution channels,
13           sales agreements and, most recently, our announcements of international
14           sales relationships and successful export.

15           (Emphasis added.)
16           61.    In its financial statements issued the same day, Defendants stated, that “[t]he
17
       construction of the Research Technology and Processing Centre is progressing with the
18

19     anticipated completion of construction in late 2019.”
20           62.    On August 27, 2019, PharmaCielo also issued its “Management’s Discussion
21
       and Analysis For the Three and Six Months Ended June 30, 2019” (the “August
22

23     Management’s Discussion and Analysis”). Therein, PharmaCielo described its expanding
24     production capabilities, particularly with regards to oil production, stating the following,
25
       in pertinent part, about its operations and facilities:
26
27

28
                                                      22
                         SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                          THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 24 of 59 Page ID #:961




 1          Additional processing equipment now in place complements technologies
 2          previously installed and will immediately increase annual dried flower
            processing capacity in support of previously announced strategies for the
 3          expansion of hectares under cultivation, with a corresponding increase in
 4          finished oil production.

 5                                          *      *     *
 6
            The Company continues to expand the land area under active cultivation,
 7          currently at 12.1 hectares (capable in annual cultivation in excess of 0.48
 8          million kg) from 5.3 hectares at the beginning of the year, with additional
            cultivation expansion expected to continue throughout the balance of the
 9          year.
10
                                            *      *     *
11

12          PharmaCielo’s nursery and propagation center, located in the municipality of
            Rionegro in the department of Antioquia, consists of 12 hectares of open-air
13          greenhouses situated on a 27 hectare property, along with a manmade lake
14          (natural water reservoir), ample cold storage, and industrial “plugging”
            systems customized to handle large-scale cutting operations. Each hectare of
15          greenhouse contains 180 planting beds, each bed is 40.5 sq. meters (1.35 m x
16          30 m). The total bedding area per hectare is 7,290 sq. meters and the entire
            nursery and propagation center contains approximately 1.3 million square
17          feet of planting beds. This nursery and propagation center is capable of
18          producing on a weekly basis, significantly more than 12 million cuttings (e.g.,
            clones) that would be required to supply 600 hectares of contract cultivation.
19

20          PharmaCielo is also currently constructing a research technology and
            processing center (“Research Technology and Processing Centre”), with
21          the anticipated completion of construction in late 2019. Once complete, the
22          Colombian National Food and Drug Surveillance Institute (“INVIMA”) must
            certify the center to ensure that it meets Colombian good and manufacturing
23          standards. The Research Technology and Processing Centre will contain
24          facilities to: (i) dry flowers naturally and by using drying machines; (ii) a
            milling area; (iii) extraction areas; and (iv) an area designed for testing for
25          levels of THC and CBD levels in cannabis as well as for general compliance.
26          To date, the Research Technology and Processing Centre costs have been
            USD$9 million and management projects that the completion of facility will
27          require an additional USD$6 million.
28
                                                  23
                     SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                      THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 25 of 59 Page ID #:962




 1

 2           (Emphasis added.)

 3           63.    The foregoing statements issued on August 27, 2019 were false, misleading,
 4
       and failed to disclose that: (i) the Rionegro facility is located on a floodplain and prone to
 5

 6     flooding that impacts operations and productivity; (ii) the Rionegro property is

 7     contaminated with gray mold and pesticides from its previous tenants; (iii) PharmaCielo’s
 8
       Cauca Department land, its only other property in Colombia aside from Rionegro, has
 9

10     never been utilized by the Company and remains idle and, as such, Rionegro is not

11     PharmaCielo’s main growing and processing operation—it’s the Company’s only growing
12
       and processing operation; and (iv) the Company faced significant delays in the
13

14     construction of the Centre, which it had begun touting prior to the Class Period (and

15     continued to tout during the Class Period).
16
             64.    On September 25, 2019, PharmaCielo issued a press release, “PharmaCielo
17

18     Enters the U.S. with $3 Million Q4 Sales Agreement and Completes Introductory
19     Shipments to Multi-state Distributor General Extract LLC.” Hyping the agreement,
20
       Defendants stated in the press release that:
21

22           …it has signed a United States sales agreement (the “Agreement”) with an
             established multi-state distributor, General Extract LLC (“General Extract”).
23           According to the non-exclusive Agreement, PharmaCielo will provide the
24           distributor with bulk medicinal CBD isolate meeting the purity requirements
             of the 2018 USA Farm Bill, for sale in multiple states including California
25           and Colorado. The Agreement addresses the balance of 2019 and allows for
26           both renewal and volume expansion in 2020 based on market demand.
27

28
                                                      24
                       SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                        THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 26 of 59 Page ID #:963




 1            PharmaCielo has already successfully concluded initial shipments to the
 2            distributor in verification of shipping routes and international trade and
              customs requirements, with contracted shipping volumes planned for the
 3            balance of the year as per the Agreement. Introductory revenues under the
 4            contract provide 2019 revenue of $3 million CDN, with allowance for
              increased volumes within the period under the Agreement based on market
 5            demand, and expansion on agreement renewal for subsequent periods.
 6
              The Agreement marks PharmaCielo’s initial foray into the coveted United
 7            States market as a supplier of medicinal-grade CBD isolate, allowing the
 8            Company to expand its offerings in the near future with additional CBD
              products consistent with the 2018 Farm Bill.
 9

10     Defendant Attard is quoted in the press release as stating:

11            To say we are excited about this milestone is an understatement. Our business
12            strategy is focused on large-volume, large-market relationships, and we are
              fully equipped to process in excess of 265 metric tonnes of dried flower into
13            isolates and extracts to meet the high demand, with continued processing
14            capacity expansion under way.

15            65.    Further, that same day, in a Q&A with Hemp Industry Daily that appeared on
16
       PharmaCielo’s website, Defendant Gordon touted the agreement with General Extract,
17

18     stating, inter alia:
19            It gives us a competitive edge and a strong foothold in the world’s largest
20            medical CBD market. I also consider it an important development for the
              Colombian CBD industry at large as it helps to build recognition for the
21            industry on a global scale.
22
       Defendant Gordon also emphasized the importance of extending its processing capacity,
23

24     i.e., completing its extraction and processing center:
25            So, in 2019 we have begun commercial sales, and in 2020 and 2021 we plan
26            to continue and expand significantly. To support this, PharmaCielo is at the
              final stages of building an extended processing capacity to meet global
27            demand.
28
                                                    25
                        SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                         THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 27 of 59 Page ID #:964




 1           66.    The foregoing statements Defendants issued on September 25, 2019 were
 2
       false, misleading, and failed to disclose that the agreement with purported multi-state
 3

 4     distributor General Extract—a company with no apparent credible operations--qualified

 5     as a related party transaction with: (i) John Knapp, PharmaCielo’s former Chief
 6
       Operations Officer as well as General Extract’s registered agent and only employee; (ii)
 7

 8     two large shareholders in General Extract’s parent company Redwood, Carlos Manuel

 9     Uribe (Lalinde) and Andres (Fernandez) Acosta, who were also directors at PharmaCielo;
10
       (iii) one large shareholder in General Extract’s parent company, Miguel Cock-Gomez,
11

12     who is the son of PharmaCielo co-founder Federico Cock-Correa; (iv) Christopher

13     Hansen, the CEO of Redwood and former CEO and President of PharmaCielo; and (v)
14
       Delon Human, who served as both President of Head Health and Innovation at
15

16     PharmaCielo and Chairman of the Board at Redwood. Moreover, in touting its “capacity
17     expansion,” Defendants misrepresented and failed to disclose that: (i) the Rionegro facility
18
       is located on a floodplain and prone to flooding that impacts operations and productivity;
19

20     (ii) the Rionegro property is contaminated with gray mold and pesticides from its previous
21     tenants; (iii) PharmaCielo’s Cauca Department land, its only other property in Colombia
22
       aside from Rionegro, has never been utilized by the Company and remains idle and, as
23

24     such, Rionegro is not PharmaCielo’s main growing and processing operation—it’s the
25     Company’s only growing and processing operation; and (iv) the Company faced
26
27

28
                                                   26
                      SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                       THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 28 of 59 Page ID #:965




 1     significant delays in the construction of the Centre, which it had begun touting prior to the
 2
       Class Period (and continued to tout during the Class Period).
 3

 4           67.    With no prior revenues and a continued cash burn rate of $7 million a quarter,

 5     the market paid particular heed to the announcement of the General Extract agreement.
 6
       For example, GMP Securities analyst Robert Fagan issued a flash report that same day,
 7

 8     reiterating a buy rating, and calling the agreement with General Extract, “a definite

 9     milestone for the company.” GMP further stated:
10
             In our view, this provides a strong validation of the existence of a viable
11           logistical pathway for PCLO to export its CBD isolate products into the US,
12           confirming an important tenet of our investment thesis for the company. In
             addition, we believe PCLO’s ability to clear US trade and customs
13           requirements for its CBD exports represents a first for any Colombian licensed
14           producer.

15           In addition, this first sales agreement into the US represents a major milestone
16           in PCLO’s strategic development, which has been achieved ahead of our
             expectations. We had previously only anticipated PCLO to gain access to the
17           US market beginning in Q2/2020. Hence, this should allow PCLO to penetrate
18           and ramp up operations earlier than expected in the largest CBD market
             globally, potentially providing greater support for our overall 2020 sales
19           forecast of $93m. Lastly, with the General Extract agreement representing
20           contracted sales of ~$3m for Q4/19, this represents ~60% of our Q4/19
             forecast for PCLO of ~$5m (including projected contribution from Creso
21           Pharma).
22
       Emphasis added.
23

24
             68.    On November 25, 2019, PharmaCielo issued a press release which announced

25     the Company’s third quarter 2019 financial results (the “3Q 2019 Financial Results”) and
26
27

28
                                                    27
                       SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                        THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 29 of 59 Page ID #:966




 1     touted its expansion, the construction of the processing center, as well as its $3 million
 2
       agreement with General Extract, stating in pertinent part:
 3

 4           Initiating commercial sales – Completed sales negotiation in Q3-2019 to ship
             a minimum of $3 million worth of bulk CBD isolate to a distributor in the U.S.
 5           during Q4-2019.
 6
                                               *       *     *
 7

 8           Nearing completion of extraction and processing center (“RTC”), which will
             expand the Company’s extraction capacity to 265 tonnes of dried flower per
 9           year (processed equivalent volume of 28,900 kg of cannabis oil per year).
10
       Moreover, Defendant Attard is quoted as stating:
11

12           Our focus in Q4 and through 2020 will be on a continued ramp up of our
             processing facilities and on generating revenue at commercial scale both
13           through the expansion of global sales relationships, and the signing of
14           commercial supply agreements in jurisdictions where we are present today.

15           69.    Also, on November 25, 2019, PharmaCielo issued its “Condensed Interim
16
       Consolidated Financial Statements Three and Six Months Ended September 30, 2019” (the
17

18     “November Financial Statements”).
19           70.    In the November Financial Statements, PharmaCielo touted its expanding
20
       production capabilities, particularly with regards to oil production, stating the following,
21

22     in pertinent part, about its operations and facilities:
23           PharmaCielo Colombia Holdings S.A.S. is developing a farm and a
24           processing plant, located in Rio Negro the municipality of La Cieja
             (Antioquia), for the purpose of cultivating and sowing, as well as assembly of
25           the cannabis oil. The farm includes greenhouses, offices and agricultural
26           areas. As of September 30, 2019, the construction and assets in transit balance
             of $6,601,714 (December 31, 2018 - $3,066,880) represents the developing
27           activities that have not yet been completed.
28
                                                      28
                       SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                        THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 30 of 59 Page ID #:967




 1

 2                                          *     *    *
             The Company has an agreement with CNV Construcciones S.A.S. (“CNV”),
 3           a Colombian construction company, to pay CNV USD$32,314 to complete
 4           the construction of the Research Technology and Processing Centre in 2019.
             The construction of the Research Technology and Processing Centre is
 5           progressing with the anticipated completion of construction in late 2019.
 6           Once completed, the Research Technology and Processing Centre must be
             certified by INVIMA in order to ensure that it meets Good Manufacturing
 7           Practice (GMP) standards.
 8
       (Emphasis added.)
 9

10           71.    In the November Financial Statements, PharmaCielo purportedly listed all of

11     its related party transactions but did not include the transaction with General Extract.
12
             72.    The foregoing statements Defendants issued on November 25, 2019 were
13

14     materially false and/or misleading because they misrepresented and failed to disclose

15     adverse facts pertaining to the Company’s business, operations and prospects, which were
16
       known to Defendants or recklessly disregarded by them. Specifically, Defendants made
17

18     false and/or misleading statements and/or failed to disclose that: (i) the agreement with
19     purported multi-state distributor General Extract—a company with no apparent credible
20
       operations, qualified as a related party transaction with PharmaCielo’s former Chief
21

22     Operations Officer; the CEO of Redwood who was the former CEO and President of
23     PharmaCielo; the President of Head Health and Innovation at PharmaCielo who was also
24
       the Chairman of the Board at Redwood; two large shareholders in General Extract’s parent
25

26     company, Carlos Manuel Uribe (Lalinde) and Andres (Fernandez) Acosta, who are
27     directors at PharmaCielo; and one large shareholder in General Extract’s parent company,
28
                                                    29
                      SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                       THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 31 of 59 Page ID #:968




 1     Miguel Cock-Gomez, who is the son of PharmaCielo co-founder Federico Cock-Correa;
 2
       (ii) PharmaCielo significantly overstated the efficacy and competitiveness of its business,
 3

 4     operations, and expansion efforts in South America; (iii) it faced significant delays in the

 5     construction of the Centre; (iv) the Rionegro facility is located on a floodplain and prone
 6
       to flooding that impacts operations and productivity; (v) the Rionegro property is
 7

 8     contaminated with gray mold and pesticides from its previous tenants; and (vi)

 9     PharmaCielo’s Cauca Department land, its only other property in Colombia aside from
10
       Rionegro, has never been utilized by the Company and remains idle.
11

12           73.      Relying on Defendants’ representations regarding the construction of the

13     Research Technology and Processing Centre, GMP issued a “Buy” rating on PharmaCielo
14
       on November 26, 2019. GMP stated that with the Centre, the Company’s is ability to
15

16     “expand capacity and support its growth pipeline…would put PCLO in a position to
17     support ~$100m+ in revenues, and transition relatively quickly to self-funding
18
       operations.”
19

20           74.      On December 14, 2019, PharmaCielo issued a press release announcing that
21     it had received an MJBiz Daily Game Changer Award, which Defendant Attard attributed
22
       to, “PharmaCielo’s role and contribution in paving the way and building the medical
23

24     cannabis industry in Latin America.” Defendant Attard further stated that, “Now that we
25     have laid the groundwork we are looking forward to a strong 2020 and expanding our
26
       existing presence throughout Latin America which began with Mexico, and which in
27

28
                                                   30
                        SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                         THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 32 of 59 Page ID #:969




 1     2019 added a number of others including both Uruguay and Argentina.” Emphasis added.
 2
             75.    The foregoing statements were materially false and/or misleading because
 3

 4     they misrepresented and failed to disclose that PharmaCielo could not expand its Latin

 5     American business into Peru because the Company failed to comply with the requirements
 6
       of a bidding process to supply medical cannabis in Peru.
 7

 8                              THE TRUTH BEGINS TO EMERGE

 9           76.    On January 9, 2020, Marijuana Business Daily (“MBD”) published an article
10
       entitled “New medical cannabis sales opportunities in Peru face downward price pressure
11

12     after winning company’s very low bid” (the “MBD Article”). According to that article,

13     “[t]he price offered by the winner of the first bidding process to supply medical cannabis
14
       in Peru came in well below that of other applicants,” including PharmaCielo, which, “[t]o
15

16     comply with the purity requirement . . . offered CBD isolate in powder form,” and was
17     disqualified “because the company didn’t make an offer in ‘liquid’ form as required.”
18
             77.    On this news, shares of PharmaCielo fell $0.122 per share, or 4.80%, to close
19

20     at $2.42 per share on January 10, 2020. However, PharmaCielo’s shares continued to
21     trade at artificially inflated prices as a result of Defendants’ continued misrepresentations
22
       and misstatements throughout the rest of the Class Period. As of the date of this
23

24     Complaint, the Company still has not succeeded in expanding its presence into the
25     Peruvian market for medical cannabis, which is estimated to be worth $99 million.
26
             78.    Indeed, a week after the MBD article, on January 17, 2019, PharmaCielo
27

28
                                                    31
                       SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                        THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 33 of 59 Page ID #:970




 1     issued a press release continuing to tout the General Extract agreement, and announcing
 2
       that, “PharmaCielo Receives Acceptance from TSX Venture Exchange of Supply
 3

 4     Agreement for Export of 2018 Farm Bill Compliant CBD Isolate to United States.” The

 5     Company explained that “[t]he TSXV has approved the exportation of up to $3,000,000 of
 6
       medicinal-grade CBD isolate under the Supply Agreement” with General Extract, and
 7

 8     claimed to have already, “successfully completed a series of introductory commercial

 9     shipments to the distributor in verification of shipping routes and international trade and
10
       customs requirements.” In the press release, Defendant Attard is quoted as stating, in
11

12     relevant part:

13           We believe we are the first TSXV listed company to receive approval to
14           export CBD isolate from Colombia to the US market and we plan to leverage
             this first mover advantage to continue expanding our relationships in the US,
15           introducing additional products allowed under the 2018 Farm Bill and driving
16           results for shareholders.
17           Due to the approval timeline, we were unable to meet the US market delivery
18           and revenue schedule originally announced for 2019. That said, we expect to
             have commercial deliveries into the US market reflected in the current quarter
19           and are actively looking to expand in that market, positioning the Company
20           well for 2020.
21           With the continued expansion of the US market and the individual states
22           participating in the medicinal sector, PharmaCielo’s industry-leading
             production cost structure, superior quality of our extracts and the scale at our
23           disposal, position the Company to capture market share and drive results in
24           2020 and beyond.
25           79.    The foregoing statements were false, misleading, and failed to disclose that
26
       its recent agreement with purported multi-state distributor General Extract—a company
27

28
                                                   32
                        SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                         THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 34 of 59 Page ID #:971




 1     with no apparent credible operations-- qualified as a related party transaction with: (i) John
 2
       Knapp, PharmaCielo’s former Chief Operations Officer as well as General Extract’s
 3

 4     registered agent and only employee; (ii) two large shareholders in General Extract’s parent

 5     company Redwood, Carlos Manuel Uribe (Lalinde) and Andres (Fernandez) Acosta, who
 6
       were also directors at PharmaCielo; (iii) one large shareholder in General Extract’s parent
 7

 8     company, Miguel Cock-Gomez, who is the son of PharmaCielo co-founder Federico

 9     Cock-Correa; (iv) Christopher Hansen, the CEO of Redwood and former CEO and
10
       President of PharmaCielo; and (v) Delon Human, who served as both President of Head
11

12     Health and Innovation at PharmaCielo and Chairman of the Board at Redwood. Moreover,

13     in touting the “scale at our disposal” as a key to its expansion in the U.S. market,
14
       Defendants misrepresented and failed to disclose that: (i) PharmaCielo faced significant
15

16     delays in the construction of its Centre, which led to its inability to deliver product
17     pursuant to contractual agreements; (ii) the Rionegro facility is located on a floodplain,
18
       which caused issues with operations and accessibility to the property after heavy rains;
19

20     (iii) the Rionegro property was contaminated with fungus botrytis (“gray mold”) and
21     pesticides from its previous tenants, which impacted the quality and quantity of
22
       production; and (iv) PharmaCielo’s Cauca Department land, its only other property in
23

24     Colombia aside from Rionegro, has never been utilized by the Company and remains idle.
25           80.    Then, one week later, on January 24, 2019, Defendants issued a press release
26
       announcing a three-year performance-based distribution agreement with CBD Export
27

28
                                                    33
                       SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                        THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 35 of 59 Page ID #:972




 1     Global. In the press release, Defendant Attard stated, in part:
 2
             The agreement with CBD Export Global is part of PharmaCielo’s second-
 3           phase growth strategy complementing the first phase in which we established
 4           one of the largest cultivation and extraction operations in Colombia and
             initiated global sales, and now in the second phase expanding the
 5           distribution network as production volumes increase on a daily basis to take
 6           our high-quality medicinal CBD extracts to global markets.

 7           81.    The foregoing statements were false, misleading, and failed to disclose the
 8
       following with regard to PharmaCielo’s “cultivation and extraction operations in
 9

10     Colombia”: (i) PharmaCielo faced significant delays in the construction of its Centre,

11     which led to its inability to deliver product pursuant to contractual agreements; (ii) the
12
       Rionegro facility is located on a floodplain, which caused issues with operations and
13

14     accessibility to the property after heavy rains; (iii) the Rionegro property was

15     contaminated with fungus botrytis (“gray mold”) and pesticides from its previous tenants,
16
       which impacted the quality and quantity of production; and (iv) PharmaCielo’s Cauca
17

18     Department land, its only other property in Colombia aside from Rionegro, has never been
19     utilized by the Company and remains idle. With regarding to “expanding the distribution
20
       network,” Defendants misrepresented and failed to disclose that its recent agreement with
21

22     purported multi-state distributor General Extract—a company with no apparent credible
23     operations-- qualified as a related party transaction with: (i) John Knapp, PharmaCielo’s
24
       former Chief Operations Officer as well as General Extract’s registered agent and only
25

26     employee; (ii) two large shareholders in General Extract’s parent company Redwood,
27     Carlos Manuel Uribe (Lalinde) and Andres (Fernandez) Acosta, who were also directors
28
                                                   34
                      SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                       THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 36 of 59 Page ID #:973




 1     at PharmaCielo; (iii) one large shareholder in General Extract’s parent company, Miguel
 2
       Cock-Gomez, who is the son of PharmaCielo co-founder Federico Cock-Correa; (iv)
 3

 4     Christopher Hansen, the CEO of Redwood and former CEO and President of

 5     PharmaCielo; and (v) Delon Human, who served as both President of Head Health and
 6
       Innovation at PharmaCielo and Chairman of the Board at Redwood.
 7

 8           82.   Then, a few days later, the Company announced that it struck a three-year

 9     supply and distribution deal to serve XPhyto Therapeutics Corp.'s German medical
10
       cannabis business. Specifically, on January 27, 2020, PharmaCielo issued a press release
11

12     which announced:

13           . . . that it has entered into a three-year agreement (the “Agreement”) with
14           XPhyto Therapeutics Corp. (“XPhyto”) (CSE:XPHY; FSE:4XT),
             whereby PharmaCielo will supply medicinal-quality cannabis extract oils and
15           isolates, including those containing THC, to XPhyto for analysis, further
16           processing, product development and manufacturing at its European Union
             Good Manufacturing Practice certified (“EU GMP”) facility in Biberach in
17           the state of Baden-Württemberg, and thereafter for sale into the German
18           market.
19                                          *      *     *
20
             Pursuant to the Agreement, XPhyto granted PharmaCielo 500,000 Common
21           Share purchase Warrants (“Warrants”) with an exercise price of $2.00 per
22           Common Share.
23           As a term of the Agreement, PharmaCielo will enter into an agreement (the
24           “Purchase Agreement”) to purchase CAD $500,000 of unsecured convertible
             debentures of XPhyto (the “Debentures”), to fund expansion of its processing
25           capabilities. The Debentures mature two years from the date of issue and bear
26           interest of 8.0% per annum. The Debentures will be convertible by
             PharmaCielo into 500,000 common shares of XPhyto subject to certain
27           XPhyto acceleration rights. The purchase of the Debentures is subject to
28
                                                  35
                      SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                       THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 37 of 59 Page ID #:974




 1           approval by the Canadian Securities Exchange (the “CSE”). XPhyto will also
 2           grant PharmaCielo 500,000 Warrants with an exercise price of $1.50 per
             Common Share.
 3

 4           83.    Defendant Attard pitched the partnership as, “…a significant opportunity to

 5     export an ever-expanding range of medicinal products into the German market, including
 6
       those containing THC…” Defendant Attard further characterized the agreement as an
 7

 8     opportunity to ramp up sales significantly, stating, “We expect to generate meaningful

 9     revenue through this agreement over the next three years and are focused on continuing
10
       the ramp-up of our sales efforts through 2020.”
11

12           84.    In an interview with Benzinga on January 28, 2020, Defendant Attard lauded

13     the Company’s recent distribution and sales agreements as “significant milestones”:
14
             The distribution and sales agreements we just secured are significant
15           milestones in PharmaCielo’s growth [as they] turn a page in our business
16           strategy from a large-scale Colombian cultivator and processor into a global
             supplier of high-grade medicinal CBD and THC extracts.
17

18           The collaboration with XPhyto and CBD Export Global will provide a critical
             mass and presence of our high-grade cannabis extracts across Europe for
19           medicinal, therapeutic and wellness purposes.
20
             85.    Defendants’ statements assured the market regarding PharmaCielo’s
21

22     prospects.   For example, Stifel Canada analyst Robert Fagan reiterated a “buy”
23     recommendation on the Company’s securities. Citing both the General Extract and
24
       XPhyto agreements, Fagan wrote in an update to investors:
25

26           With two supply agreements signed recently, PCLO is making solid progress
             on distribution in our view. This has increased visibility on our forecasts with
27           first year volumes potentially representing sales of ~US$10–15 million, or
28
                                                   36
                      SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                       THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 38 of 59 Page ID #:975




 1           ~20–30 per cent of our calendar 2020 revenue estimate. We note PCLO has
 2           now made solid in-roads into both the US and EU markets, helping to de-risk
             its outlook
 3

 4     Stifel estimated that the “total sales opportunity of the contract could reach ~US $75-100m

 5     for PCLO.”
 6
             86.    In an interview with Cannabis Business Times on February 13, 2020,
 7

 8     Defendant Gordon touted the advantages of PharmaCielo’s location in Rionegro as

 9     compared to other locations:
10
             Our producing costs per gram of dry flower are US$0.04. In Canada, the
11           cheapest that anyone has declared is US$0.95. That is dramatically different.
12           Our outdoor cultivation process in Rionegro [Antioquia] receives 12 hours of
             light and 12 hours of dark. It is the perfect location and the perfect
13           temperature.
14
             87.    The foregoing statements in ¶¶ 82-84, 86 were materially false and/or
15

16     misleading because they misrepresented and failed to disclose the following adverse facts
17     pertaining to the Company’s business, operational and financial results, which were
18
       known to Defendants or recklessly disregarded by them. Specifically, Defendants made
19

20     false and/or misleading statements and/or failed to disclose that: (i) the agreement with
21     purported multi-state distributor General Extract—a company with no apparent credible
22
       operations, qualified as a related party transaction with PharmaCielo’s former Chief
23

24     Operations Officer; the CEO of Redwood who was the former CEO and President of
25     PharmaCielo; the President of Head Health and Innovation at PharmaCielo who was also
26
       the Chairman of the Board at Redwood; two large shareholders in General Extract’s parent
27

28
                                                   37
                      SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                       THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 39 of 59 Page ID #:976




 1     company who are also directors at PharmaCielo; and one large shareholder in General
 2
       Extract’s parent company who is also the son of PharmaCielo’s co-founder Federico Cock-
 3

 4     Correa; (ii) PharmaCielo significantly overstated the efficacy and competitiveness of its

 5     business, operations, and expansion efforts in South America; and (iii) PharmaCielo
 6
       entered into a misleading transaction with XPhyto, a nearly insolvent company led by a
 7

 8     CEO with a history of running companies into the ground, under which the Company has

 9     not delivered a single product to date. Moreover, in touting its operations and efforts to
10
       expand, Defendants misrepresented and failed to disclose that: (i) PharmaCielo faced
11

12     significant delays in the construction of its Centre, which led to its inability to deliver

13     product pursuant to contractual agreements; (ii) the Rionegro facility is located on a
14
       floodplain, which caused issues with operations and accessibility to the property after
15

16     heavy rains; (iii) the Rionegro property was contaminated with fungus botrytis (“gray
17     mold”) and pesticides from its previous tenants, which impacted the quality and quantity
18
       of production; and (iv) PharmaCielo’s Cauca Department land, its only other property in
19

20     Colombia aside from Rionegro, has never been utilized by the Company and remains idle.
21                               THE TRUTH FULLY EMERGES
22
             88.    On March 2, 2020, Hindenburg Research published a report (the “Report”)
23

24
       explaining that PharmaCielo had failed to disclose: (i) transactions with related parties;

25     (ii) misleading business transactions and loans with General Extract and XPhyto; (iii) the
26
27

28
                                                   38
                      SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                       THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 40 of 59 Page ID #:977




 1     delayed state of its Research Technology and Processing Centre’s construction; and (iv)
 2
       the poor state of its Rionegro Growing Facility.
 3

 4           89.    The Report noted the following, in pertinent part, regarding PharmaCielo’s

 5     undisclosed related party transactions:
 6
             PharmaCielo recently announced a U.S. distribution deal with an opaque
 7           company called General Extract LLC. We found that this is yet another
 8           undisclosed related party deal, involving PharmaCielo’s former COO.

 9                                           *     *      *
10
             The company’s U.S. distribution partner is actually yet another undisclosed
11           related-party deal with a company that appears to have limited to no credible
12           operations.

13                                           *     *      *
14
             Undisclosed Related-Party Deals: PharmaCielo’s New U.S. Distribution
15           Deal with General Extract LLC Is Yet Another Questionable Deal with
16           A Former PharmaCielo COO
17                                           *     *      *
18
             But what the company did not disclose seems far more important: General
19           Extract appears to be a related party entity with no credible operations run
20           by PharmaCielo’s former Chief Operating Officer.
21           The articles of incorporation [] for General Extract, LLC show “John
22           Knapp” as the company’s registered agent. Mr. Knapp was former “Chief
             Operations Officer” of PharmaCielo, per this 2016 regulatory filing [] with
23           British Columbia Securities Regulators.
24
                                             *     *      *
25

26           All told, nearly all of the key people at PharmaCielo’s new U.S. distribution
             partner General Extract (and its parent Redwood Green) appear to be
27           related to PharmaCielo.
28
                                                   39
                      SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                       THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 41 of 59 Page ID #:978




 1           (Emphasis added.)
 2
             90.   The Report noted the following, in pertinent part, regarding PharmaCielo’s
 3

 4     transactions with General Extract:

 5           General Extract, Which PharmaCielo Described as an “Established
 6           Multi State Distributor” Appears to Have No Products and No Credible
             Operations Whatsoever
 7

 8           Most “established” companies at least have a website.

 9           When we examined General Extract, we found that its website [] domain was
10           registered on November 14, 2019, about 3 weeks after entering into its sales
             agreement with PharmaCielo.
11

12           Along the same lines, the email address used by General Extract in its press
             [] with PharmaCielo was a Gmail address [] (presumably because they didn’t
13           even have a domain registered at the time)[.]
14
                                             *      *      *
15

16           Despite the claim by PharmaCielo that General Extract is a “multistate” []
             distributor, we were unable to find evidence to confirm this. Nothing on
17           General Extract’s website as of 3/1/2020 [] says anything about multi-state
18           distribution, multiple locations, or suggests any clients exist other than
             PharmaCielo.
19

20           We Visited General Extract in Colorado And We Found Its “Offices”
             Bore the Logo of a Different Company. Its Parent Company’s Office
21           “Suite” Was Actually A Mailbox at A UPS Store
22
             Our investigator, did, however, see people leaving various parts of the
23           building around 4:50pm local time; some of whom were wearing grey
24           sweaters with a logo that resembled a “Good Meds” logo. “Good Meds” is
             the other brand owned by Redwood Green and operated by John Knapp [],
25           the individual listed on General Extract’s corporate documents [].
26
                                              *     *      *
27           Instead, it appears that General Extract exists largely on paper.
28
                                                   40
                      SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                       THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 42 of 59 Page ID #:979




 1           Undisclosed Related-Party Deals: General Extract’s Parent
 2           Corporation, Redwood Green, Is Also Replete with Related Party Ties
             to PharmaCielo
 3

 4           General Extract’s parent company, Redwood Green [] also consists of
             multiple people tied closely to PharmaCielo.
 5                                            *    *     *
 6
             All told, nearly all of the key people at PharmaCielo’s new U.S. distribution
 7           partner General Extract (and its parent Redwood Green) appear to be related
 8           to PharmaCielo. Most importantly, none of this was disclosed to investors
             when the company touted its “milestone” distribution deal.
 9

10           (Emphasis added.)

11           91.   In addition to describing XPhyto’s CEO’s sordid history of running
12
       companies into the ground, the Report noted the following, in pertinent part, regarding
13

14     PharmaCielo’s transactions with XPhyto Therapeutics:

15           PharmaCielo’s other main partnership, a distribution deal with nanocap
16           company XPhyto, appears to be little more than a shell game. PharmaCielo
             is supplying XPhyto with cash so XPhyto can turn around and buy
17           PharmaCielo’s products.
18
                                            *      *     *
19

20           Another Sketchy “Partnership”: PharmaCielo Is Paying a Company
             Called XPhyto To Buy PharmaCielo’s Product with PharmaCielo’s
21           Money
22
                                            *      *     *
23

24           XPhyto’s financials show that the company was in apparent distress leading
             up to the deal. In the 9-month period prior to announcing the deal, XPhyto
25           reported [] revenue of $45,000, operating losses of $5,351,789, and cash of
26           only $791,030. In other words, they look to have been at the brink of
             insolvency.
27

28
                                                  41
                      SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                       THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 43 of 59 Page ID #:980




 1                                          *     *      *
 2
             When it boils down to it, this partnership appears to us to be a sham.
 3           PharmaCielo is paying a distressed company to “buy” its product. Aside from
 4           the splashy headline, the “deal” appears to offer no economic advantage.

 5           In a best-case scenario, we think PharmaCielo will get its own money back
 6           and have to hand over valuable product. So far, we haven’t seen any
             purchases by XPhyto as the partnership announcement [] was recent, on
 7           January 27, 2020.
 8
             Realistically, given the state of XPhyto’s current balance sheet and its
 9           dwindling cash, we expect PharmaCielo will simply lose most of its
10           investment in XPhyto with little to show for it.

11           (Emphasis added.)
12
             92.   The Report noted the following, in pertinent part, regarding PharmaCielo’s
13

14     Rionegro greenhouse facilities:

15           According to local sources, the Rionegro greenhouse facilities have issues
16           with mold and residual pesticides from the flower-growing operation that
             preceded the company’s use of the facility.
17

18                                          *     *      *
19           The company’s main facility in Rionegro may be troubled with mold and
20           pesticide contamination, likely originating from the flower-growing
             operation that preceded PharmaCielo’s assumption of the facilities,
21           according to local sources we spoke with. In addition, Rionegro planning
22           authorities say one-third of the land is unusable due to environmental
             restrictions and the risk of flooding.
23

24                                          *     *      *
25           Financials and Operations: Reported Issues with Mold and Heavy
26           Pesticides in the Company’s Rionegro Facility
27

28
                                                 42
                      SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                       THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 44 of 59 Page ID #:981




 1          Additionally, a source that our investigator spoke with, a businessperson who
 2          is part of the flower-growing industry, said based on their recent knowledge
            and entry to the PharmaCielo facility, they believed the cannabis crop there
 3          was “suffering from a bad outbreak of the fungus botrytis (or gray mold.)”
 4
            They said the fungus was a major problem with certain flower cultivations,
 5          especially daisy poms (pompoms) – which is the type of flower that our
 6          investigator was told was being cultivated on the property prior to
            PharmaCielo taking it over.
 7

 8                                         *      *     *

 9          The other salient land issue is the flood risk from an adjacent stream. An
10          officer at the Rionegro planning department explained about one-third of
            the 27 hectare facility could not be used for building or agriculture because
11          it was on a flood plain and subject to strict environmental controls.
12
            (Emphasis added.)
13

14          93.   The Report noted the following, in pertinent part, regarding construction on

15     PharmaCielo’s Rionegro Research Technology and Processing Centre:
16
            The company’s Rionegro cannabis oil processing centre [the Research
17          Technology and Processing Centre], a key element of its plan to export oils,
18          remains unfinished after almost 6 months of delays.
19                                         *      *     *
20
            Financials and Operations: Cap-Ex Needs and the Company’s Delayed
21          Oil Processing Centre
22
                                           *      *     *
23

24          We also see from the same filing that despite the company claiming the oil
            processing centre was “nearing completion” in August 2019, by September
25          it estimated that over U.S. $7 million in anticipated capital expenditures
26          would be needed in order to complete the project.
27

28
                                                 43
                     SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                      THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 45 of 59 Page ID #:982




 1           The company has not yet announced whether the facility is completed. We
 2           contacted investor relations and asked about its status and have not yet
             received a reply. The facility does appear to be under construction, according
 3           to pictures posted by a development group [] associated with the project[.]
 4
             The photos [] were posted around June 2019. Based on the timing, we
 5           anticipate that the external elements of the building are completed or close
 6           to being completed. We attempted to visit the facility to examine its progress
             but were unable to.
 7

 8           In either case, investors should factor in the additional estimated $7 million
             cash burn from the cap-ex required to complete the facility. We also think the
 9           company should provide investors with an update on progress, with pictures.
10
             (Emphasis added.)
11

12           94.   The Report noted the following, in pertinent part, regarding PharmaCielo’s

13     land in the Cauca Department of Colombia:
14
             The company announced it was building greenhouse facilities on newly
15           purchased land in Colombia’s Cauca region in 2017. We visited the land and
16           found the greenhouses don’t exist. The site is nothing more than an empty
             field covered in weeds. (We have photos and video)
17

18                                           *     *      *
19           The company’s key 3.6 hectare ‘operation’ in Colombia’s Cauca region is
20           actually just an empty field (we have pictures and video). We confirmed this
             with local leaders of a farming co-op that struck a deal to grow cannabis with
21           the company.
22
                                             *     *      *
23

24           “There’s Nothing There, Just Weeds”: PharmaCielo’s ‘Greenhouse
             Facility’ in Cauca Doesn’t Exist
25

26           Our investigator visited the Cauca property in February 2020, led by a senior
             member of the cooperative. He saw that PharmaCielo’s greenhouse facility
27           in Cauca, first touted 2 years ago, simply doesn’t exist.
28
                                                  44
                      SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                       THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 46 of 59 Page ID #:983




 1

 2                                            *      *      *

 3           Since the cultivation license was issued in November 2017, the person
 4           said there has been no further investment, no greenhouse has been built
             and not a single cannabis plant has been sown.
 5

 6           (Emphasis added.)

 7           95.    Referencing the comprehensive “level of detail” contained in the Report, the
 8
       author confirmed at the end that in researching the allegations contained therein, “we went
 9

10     this deep down the rabbit hole.” As of the date of the Report’s publication, no other market

11     participant had done the same investigation or analysis contained therein.
12
             96.    Hindenburg Research made clear that, “To the best of our ability and belief,
13

14     all information contained herein is accurate and reliable, and has been obtained from

15     public sources we believe to be accurate and reliable, and who are not insiders or
16
       connected persons of the stock covered herein or who may otherwise owe any fiduciary
17

18     duty or duty of confidentiality to the issuer.” Moreover, on its website, Hindenburg
19     Research states that it, “specializes in forensic financial research” and explains that their
20
       “experience in the investment management industry spans decades, with a historical focus
21

22     on equity, credit, and derivatives analysis.”      In describing its process, Hindenburg
23     Research makes clear that, “we believe the most impactful research results from
24
       uncovering hard-to-find information from atypical sources.” Emphasis added.
25

26
27

28
                                                    45
                       SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                        THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 47 of 59 Page ID #:984




 1           97.    Following the publication of the Report, shares of PharmaCielo fell $0.5132
 2
       per share over the next two trading days, or 36.14%, to close at $0.9068 per share on
 3

 4     March 3, 2020, damaging investors.

 5           98.    As a result of Defendants’ wrongful acts and omissions, and the precipitous
 6
       decline in the market value of the Company’s securities, Plaintiff and other Class members
 7

 8     have suffered significant losses and damages.

 9                                POST-CLASS PERIOD EVENTS
10
             99.    On March 23, 2020, Defendant Attard issued a letter purporting to update
11

12     shareholders on the results of an “independent review” into the allegations in the Report

13     (“Attard Letter”). Though largely attempting to discredit the Report, the review confirmed
14
       that: 1) the Company has in fact “delayed development on [the Cauca] property” (though
15

16     Defendants never revealed as such during the Class Period when describing their operation
17     and suggesting they had more than one operable property); 2) Defendants knew at the time
18
       the Company executed its agreement with General Extract that the transaction involved
19

20     related parties and created “conflicts of interest;” and 3) Defendants knew the construction
21     of the Centre would face delays (and though they never alerted shareholders during the
22
       Class Period to the fact that these delays would occur, admitted in the Attard Letter that
23

24     they expected these delays claiming they are “consistent with the establishment of a new
25     manufacturing operation”).
26
             100. On April 3, 2020, Redwood filed its annual report for the year ended
27

28
                                                   46
                      SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                       THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 48 of 59 Page ID #:985




 1     December 31, 2019 on Form 10-K with the SEC (“Redwood 2019 10-K”), wherein
 2
       Redwood listed PharmaCielo as a “material related party.” The Redwood 2019 10-K
 3

 4     described the “material related party” relationship between Redwood and PharmaCielo as

 5     follows:
 6
             PharmaCielo Ltd (“PharmaCielo”) is a large grower of hemp and producer of
 7           CBD isolate and other related products, based in Toronto, Canada, with
 8           operational headquarters in Colombia. The Company and PharmaCielo share
             significant shareholders, including John Knapp and Anthony Wile, as noted
 9           below. Additionally, executives and members of the Redwood Green Board
10           of Directors previously held management and governance roles
             with PharmaCielo, including our current chairman, Dr. Delon Human, who
11           served as Vice Chairman of the Board from 2016 to 2019, as well as President
12           and global head of health and innovation from January 2019 to January 2020,
             and our previous Chief Executive Officer, Christopher Hansen, who was the
13           founding CEO of PharmaCielo. In 2019, a wholly owned subsidiary of the
14           Company purchased raw material products from PharmaCielo Colombia
             Holdings S.A.S., a wholly owned subsidiary of PharmaCielo, for distribution
15           in the United States. As of December 31, 2019, Redwood Green held
16           inventory, net purchased from PharmaCielo valued at approximately
             $340,000. The Company re-negotiated the selling price of the finished goods
17           as of December 31, 2019, resulting in a $240,000 reduction in the original cost
18           as well as a provision for inventory losses of $163,800 related to writing down
             inventory to its net realizable value.
19

20           101. On April 29, 2020, the Company reported its full year 2019 results. Based on

21     a review of PharmaCielo’s 2019 results, and indeed each of the financial statements it filed
22
       following the execution of the General Extract Agreement, and to date, PharmaCielo did
23

24     not reap the promised $3 million CDN in revenue for 2019 (or at any point thereafter) for

25

26
27

28
                                                   47
                      SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                       THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 49 of 59 Page ID #:986




 1     sales of CBD isolate to General Extract.4 In fact, a review of PharmaCielo’s annual report
 2
       for the year ended December 31, 2019 shows only $786,901 in revenues from cannabis
 3

 4     for 2019 altogether and does not mention General Extract at all.

 5           102. On May 3, 2021, the Company reported its full year 2020 results. In its
 6
       MD&A, the Company admitted that though the XPhyto agreement had been executed in
 7

 8     January 2020, the Company had yet to deliver a single product under this agreement.

 9     Defendants attributed their inability to perform under the contract directly “to the delay in
10
       completing construction of the Company’s cannabis oil processing and extraction
11

12     facility.” Specifically, Defendants stated:

13           The Xphyto Agreement remains in effect. A series of events have, however,
14           caused shipment of products by the Company to XPhyto in Germany to be
             delayed. To sell products to XPhyto in Germany, the Company’s products
15           must be produced in an EU GMP compliant facility. Given construction of
16           the Processing and Extraction Centre was delayed, products were not EU
             GMP compliant and accordingly, XPhyto could not obtain necessary
17           regulatory approvals in Germany to enable it to accept the Company’s
18           products.
19     Emphasis added. Despite blaming its failure to deliver any product under the XPhyto
20
       agreement on the delays in construction of the Centre, Defendants had previously
21
       represented that it had entered into the agreement with XPhyto in the first place because
22

23     XPhyto was supposed to take PharmaCielo’s medicinal-quality cannabis extract oils and
24
       isolates and conduct “analysis, further processing, product development and
25

26
       4
27
         Indeed, not a single financial statement, press release, or MD&A that PharmaCielo
       issued since November 25, 2019 has mentioned either General Extract or Redwood.
28
                                                     48
                       SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                        THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 50 of 59 Page ID #:987




 1     manufacturing at its European Union Good Manufacturing Practice-certified (“EU
 2
       GMP”) facility in Biberach in the state of Baden-Wurttemberg, and thereafter for sale
 3

 4     into the German market.” See, e.g., PharmaCielo Ltd. Condensed Interim Consolidated

 5     Financial Statements Three and Six Months Ended June 30, 2020, filed on August 31,
 6
       2020.
 7

 8             103. Defendants similarly attributed the Company’s delay in performing under an

 9     agreement with CBD Export Global to “the postponement of completion of construction
10
       of the Processing and Extraction Centre…”
11

12                        PLAINTIFF’S CLASS ACTION ALLEGATIONS

13             104. Plaintiff brings this action as a class action pursuant to Federal Rule of Civil
14
       Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons other than
15
       defendants who acquired PharmaCielo securities publicly traded on the OTCQX during
16

17     the Class Period, and who were damaged thereby (the “Class”). Excluded from the Class
18
       are Defendants, the officers and directors of PharmaCielo, members of the Individual
19
       Defendants’ immediate families and their legal representatives, heirs, successors or
20

21     assigns and any entity in which Defendants have or had a controlling interest.
22
               105. The members of the Class are so numerous that joinder of all members is
23

24
       impracticable. Throughout the Class Period, PharmaCielo securities were actively traded

25     on the OTCQX. While the exact number of Class members is unknown to Plaintiff at this
26
       time and can be ascertained only through appropriate discovery, Plaintiff believes that
27

28
                                                     49
                        SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                         THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 51 of 59 Page ID #:988




 1     there are hundreds, if not thousands of members in the proposed Class.
 2
             106. Plaintiff’s claims are typical of the claims of the members of the Class as all
 3

 4     members of the Class are similarly affected by Defendants’ wrongful conduct in violation

 5     of federal law that is complained of herein.
 6
             107. Plaintiff will fairly and adequately protect the interests of the members of the
 7

 8     Class and has retained counsel competent and experienced in class and securities litigation.

 9     Plaintiff has no interests antagonistic to or in conflict with those of the Class.
10
             108. Common questions of law and fact exist as to all members of the Class and
11

12     predominate over any questions solely affecting individual members of the Class. Among

13     the questions of law and fact common to the Class are:
14
             •      whether the Exchange Act was violated by Defendants’ acts as alleged
15

16                  herein;
17
             •      whether statements made by Defendants to the investing public during the
18
                    Class Period misrepresented material facts about the financial condition and
19

20                  business of PharmaCielo;
21
             •      whether Defendants’ public statements to the investing public during the
22
                    Class Period omitted material facts necessary to make the statements made,
23

24                  in light of the circumstances under which they were made, not misleading;
25
             •      whether the Defendants caused PharmaCielo to issue false and misleading
26
27
                    filings during the Class Period;

28
                                                      50
                       SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                        THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 52 of 59 Page ID #:989




 1           •      whether Defendants acted knowingly or recklessly in issuing false filings;
 2
             •      whether the prices of PharmaCielo securities during the Class Period were
 3

 4                  artificially inflated because of the Defendants’ conduct complained of herein;
 5                  and
 6
             •      whether the members of the Class have sustained damages and, if so, what is
 7

 8                  the proper measure of damages.
 9
             109. A class action is superior to all other available methods for the fair and
10
       efficient adjudication of this controversy since joinder of all members is impracticable.
11

12     Furthermore, as the damages suffered by individual Class members may be relatively
13
       small, the expense and burden of individual litigation make it impossible for members of
14
       the Class to individually redress the wrongs done to them. There will be no difficulty in
15

16     the management of this action as a class action.
17
             110. Plaintiff will rely, in part, upon the presumption of reliance established by the
18
       fraud-on-the-market doctrine in that:
19

20                  • PharmaCielo shares met the requirements for listing, and were listed and
21
                       actively traded on the OTCQX, an efficient market;
22

23                  • As a public issuer, PharmaCielo filed periodic public reports;

24                  • PharmaCielo regularly communicated with public investors via
25
                       established market communication mechanisms, including through the
26
27                     regular dissemination of press releases via major newswire services and

28
                                                   51
                      SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                       THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 53 of 59 Page ID #:990




 1                      through other wide-ranging public disclosures, such as communications
 2
                        with the financial press and other similar reporting services;
 3

 4                   • PharmaCielo’s securities were liquid and traded with sufficient volume

 5                      during the Class Period; and
 6
                     • PharmaCielo was followed by several securities analysts employed by
 7

 8                      major brokerage firms who wrote reports that were widely distributed and
 9                      publicly available.
10
              111. Based on the foregoing, the market for PharmaCielo securities promptly
11

12     digested current information regarding PharmaCielo from all publicly available sources
13     and reflected such information in the prices of the securities, and Plaintiff and the members
14
       of the Class are entitled to a presumption of reliance upon the integrity of the market.
15

16            112. Alternatively, Plaintiff and the members of the Class are entitled to the
17
       presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the
18
       State of Utah v. United States, 406 U.S. 128 (1972), as Defendants omitted material
19

20     information in their Class Period statements in violation of a duty to disclose such
21
       information as detailed above.
22
                                                COUNT I
23

24           For Violations of Section 10(b) and Rule 10b-5 Promulgated Thereunder
                                      Against All Defendants
25

26            113. Plaintiff repeats and realleges each and every allegation contained above as

27     if fully set forth herein.
28
                                                    52
                        SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                         THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 54 of 59 Page ID #:991




 1            114. This Count is asserted against Defendants is based upon Section 10(b) of the
 2
       Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.
 3

 4            115. During the Class Period, Defendants, individually and in concert, directly or

 5     indirectly, disseminated or approved the false statements specified above, which they
 6
       knew    or    deliberately   disregarded   were   misleading    in   that   they   contained
 7

 8     misrepresentations and failed to disclose material facts necessary in order to make the

 9     statements made, in light of the circumstances under which they were made, not
10
       misleading.
11

12            116. Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that they:

13     •      employed devices, schemes and artifices to defraud;
14
       •      made untrue statements of material facts or omitted to state material facts necessary
15

16            in order to make the statements made, in light of the circumstances under which
17
              they were made, not misleading; or
18
       •      engaged in acts, practices and a course of business that operated as a fraud or deceit
19

20            upon Plaintiff and others similarly situated in connection with their purchases of
21
              PharmaCielo securities during the Class Period.
22
              117. Defendants acted with scienter in that they knew that the public documents
23

24     and statements issued or disseminated in the name of PharmaCielo were materially false
25
       and misleading; knew that such statements or documents would be issued or disseminated
26
       to the investing public; and knowingly and substantially participated, or acquiesced in the
27

28
                                                    53
                       SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                        THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 55 of 59 Page ID #:992




 1     issuance or dissemination of such statements or documents as primary violations of the
 2
       securities laws. These defendants by virtue of their receipt of information reflecting the
 3

 4     true facts of PharmaCielo, their control over, and/or receipt and/or modification of

 5     PharmaCielo’s allegedly materially misleading statements, and/or their associations with
 6
       the Company which made them privy to confidential proprietary information concerning
 7

 8     PharmaCielo, participated in the fraudulent scheme alleged herein.

 9           118. Individual Defendants, who are the senior officers and/or directors of the
10
       Company, had actual knowledge of the material omissions and/or the falsity of the material
11

12     statements set forth above, and intended to deceive Plaintiff and the other members of the

13     Class, or, in the alternative, acted with reckless disregard for the truth when they failed to
14
       ascertain and disclose the true facts in the statements made by them or other PharmaCielo
15

16     personnel to members of the investing public, including Plaintiff and the Class.
17           119. As a result of the foregoing, the market price of PharmaCielo securities was
18
       artificially inflated during the Class Period. In ignorance of the falsity of Defendants’
19

20     statements, Plaintiff and the other members of the Class relied on the statements described
21     above and/or the integrity of the market price of PharmaCielo securities during the Class
22
       Period in purchasing PharmaCielo securities at prices that were artificially inflated as a
23

24     result of Defendants’ false and misleading statements.
25           120. Had Plaintiff and the other members of the Class been aware that the market
26
       price of PharmaCielo securities had been artificially and falsely inflated by Defendants’
27

28
                                                    54
                       SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                        THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 56 of 59 Page ID #:993




 1     misleading statements and by the material adverse information which Defendants did not
 2
       disclose, they would not have purchased PharmaCielo securities at the artificially inflated
 3

 4     prices that they did, or at all.

 5            121. As a result of the wrongful conduct alleged herein, Plaintiff and other
 6
       members of the Class have suffered damages in an amount to be established at trial.
 7

 8            122. By reason of the foregoing, Defendants have violated Section 10(b) of the

 9     1934 Act and Rule 10b-5 promulgated thereunder and are liable to the Plaintiff and the
10
       other members of the Class for substantial damages which they suffered in connection
11

12     with their purchase of PharmaCielo securities during the Class Period.

13                                             COUNT II
14
                            Violations of Section 20(a) of The Exchange Act
15                                 Against the Individual Defendants
16
              123. Plaintiff repeats and realleges each and every allegation contained in the
17

18     foregoing paragraphs as if fully set forth herein.
19            124. During the Class Period, the Individual Defendants participated in the
20
       operation and management of PharmaCielo, and conducted and participated, directly and
21

22     indirectly, in the conduct of PharmaCielo’s business affairs. Because of their senior
23     positions, they knew the adverse non-public information about PharmaCielo’s
24
       misstatement of revenue and profit and false financial statements.
25

26            125. As officers and/or directors of a publicly owned company, the Individual
27     Defendants had a duty to disseminate accurate and truthful information with respect to
28
                                                    55
                        SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                         THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 57 of 59 Page ID #:994




 1     PharmaCielo’s financial condition and results of operations, and to correct promptly any
 2
       public statements issued by PharmaCielo which had become materially false or
 3

 4     misleading.

 5           126. Because of their positions of control and authority as senior officers, the
 6
       Individual Defendants were able to, and did, control the contents of the various reports,
 7

 8     press releases and public filings which PharmaCielo disseminated in the marketplace

 9     during the Class Period concerning PharmaCielo’s results of operations. Throughout the
10
       Class Period, the Individual Defendants exercised their power and authority to cause
11

12     PharmaCielo to engage in the wrongful acts complained of herein. The Individual

13     Defendants, therefore, were “controlling persons” of PharmaCielo within the meaning of
14
       Section 20(a) of the Exchange Act. In this capacity, they participated in the unlawful
15

16     conduct alleged which artificially inflated the market price of PharmaCielo securities.
17           127. By reason of the above conduct, the Individual Defendants are liable pursuant
18
       to Section 20(a) of the Exchange Act for the violations committed by PharmaCielo.
19

20                                      PRAYER FOR RELIEF
21           WHEREFORE, Plaintiff, on behalf of itself and the Class, pray for judgment and
22
       relief as follows:
23

24           A.      Declaring this action to be a proper class action, designating Plaintiff as Lead
25     Plaintiff and certifying Plaintiff as the class representative under Rule 23 of the Federal
26
       Rules of Civil Procedure and designating Plaintiff’s counsel as Lead Counsel;
27

28
                                                     56
                       SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                        THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 58 of 59 Page ID #:995




 1          B.     Awarding damages in favor of Plaintiff and the other Class members against
 2
       all defendants, jointly and severally, together with interest thereon;
 3

 4          C.     Awarding Plaintiff and the Class reasonable costs and expenses incurred in

 5     this action, including counsel fees and expert fees; and
 6
            D.     Awarding Plaintiff and other members of the Class such other and further
 7

 8     relief as the Court may deem just and proper.

 9                                  JURY TRIAL DEMANDED
10
            Plaintiff hereby demands a trial by jury.
11
       Dated: May 21, 2021
12
                                                     POMERANTZ LLP
13
                                                     s/ Tamar A. Weinrib
14
                                                     Jeremy A. Lieberman
15                                                   (admitted pro hac vice)
                                                     Tamar A. Weinrib
16
                                                     (admitted pro hac vice)
17                                                   600 Third Avenue, 20th Floor
                                                     New York, New York 10016
18
                                                     Telephone: (212) 661-1100
19                                                   jalieberman@pomlaw.com
                                                     taweinrib@pomlaw.com
20

21                                                   POMERANTZ LLP
                                                     Jennifer Pafiti
22
                                                     1100 Glendon Avenue, 15th Floor
23                                                   Los Angeles, CA 90024
24
                                                     Telephone: (310) 405-7190
                                                     jpafiti@pomlaw.com
25

26
                                                     POMERANTZ LLP
                                                     Patrick V. Dahlstrom
27                                                   (admitted pro hac vice)
28
                                                   57
                      SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                       THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
     Case 2:20-cv-02182-PSG-JC Document 50 Filed 05/21/21 Page 59 of 59 Page ID #:996




 1                                                10 South La Salle Street, Suite 3505
 2                                                Chicago, Illinois 60603
                                                  Telephone: (312) 377-1181
 3                                                Facsimile: (312) 377-1184
 4                                                pdahlstrom@pomlaw.com

 5                                                Lead Counsel for Plaintiff
 6
                                                  BRONSTEIN, GEWIRTZ
 7                                                & GROSSMAN, LLC
 8                                                Peretz Bronstein
                                                  (pro hac vice application forthcoming)
 9                                                60 East 42nd Street, Suite 4600
10                                                New York, NY 10165
                                                  Telephone: (212) 697-6484
11                                                Facsimile: (212) 697-7296
12                                                peretz@bgandg.com

13                                                Additional Counsel for Howard Anderson
14
                                                  THE SCHALL FIRM
15                                                Brian Schall
16                                                Rina Restaino
                                                  1880 Century Park East, Suite 404
17                                                Los Angeles, CA 90067
18                                                Telephone: 310-301-3335
                                                  Facsimile: 877-590-0482
19                                                brian@schallfirm.com
20
                                                  Additional Counsel for Pamela Que
21

22

23

24

25

26
27

28
                                                58
                     SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                      THE FEDERAL SECURITIES LAWS Case No: 2:20-cv-02182-PSG-JC
